DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022 has been entered.
 

This action is in response to amendment filed on February 24, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kung (US 9,497,864).
Regarding claim 10, Kung, figure 1, discloses a printed circuit board comprising: a first insulating layer (lower layer of structure 110); and a first metal layer (layer forming elements,160-170) being in contact with  the first insulating layer (see figure), wherein the first metal layer comprises a first circuit pattern and a second pattern (circuit patterns in the middle of the figure, 160) such that side surfaces of the first and second circuit patterns face each other (see figure), and a third circuit pattern (figure on the sides in the figure, beyond the first and the second circuit pattern, 160-170) disposed outside of the first and second circuit patterns, a line width of the third circuit pattern is greater than a line width of each of the first and second circuit patterns (see figure), and the first insulating layer extends between the first circuit pattern and the second circuit pattern (see figure), and the height of the third circuit pattern is greater than a height of the each of the first and second circuit pattern (see figure).

Claim(s) 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ohsumi (US 7,834,277).
Regarding claim 10, Ohsumi, figure 11, discloses a printed circuit board comprising: a first insulating layer (12); and a first metal layer (layer forming elements,14 and 16) being in contact with  the first insulating layer (see figure), wherein the first metal layer comprises a first circuit pattern and a second pattern (circuit patterns 14a) such that side surfaces of the first and second circuit patterns face each other (14a, see figure), and a third circuit pattern (14b, 16) disposed outside of the first and second circuit patterns, a line width of the third circuit pattern is greater than a line width of each of the first and second circuit patterns (see figure), and the first insulating layer extends between the first circuit pattern and the second circuit pattern (see figure), and the height of the third circuit pattern is greater than a height of the each of the first and second circuit pattern (see figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 12-16, are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kung, as applied to claim 1 above, in view of Shimizu (US 2015/0357276).
Regarding claim 12, Kung does not disclose wherein among DB1/ 118152618.1 Page 44the first to third circuit patterns, only the third circuit pattern comprises a seed layer.
However, circuit pattern formed by seed layer and without seed layer are old and known in the art depending upon the manufacturing process).
Shimizu, figure 1, discloses a printed circuit board with circuit pattern on layer (35) formed using a seed layer, but the circuit pattern on other layers (for example layer 51 and 53), were formed directly without the use of seed layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Kung with among DB1/ 118152618.1 Page 44the first to third circuit patterns, only the third circuit pattern comprises a seed layer, as taught by Shimizu, in order have the desired circuit pattern depending upon the manufacturing method.

 Regarding claim 13, the modified board of Kung, as applied to claim 12 above, further discloses wherein the 5first and second circuit patterns constitute a microcircuit portion as a pair of circuit patterns, the metal layer comprises a plurality of microcircuit portions (obvious as disclosed by Shimizu, more number of circuit pattern 62, 64, in order to have desired wiring density), and the first metal layer comprise a plurality of third 10circuit patterns (see figure of Kung).
 
Regarding claim 14, the modified board of Kung further discloses wherein an interval between the first and second circuit patterns of each of the plurality of microcircuit portions is smaller than an 15interval between the plurality of third circuit patterns, and an interval between the plurality of microcircuit portions is smaller than the interval between the plurality of third circuit patterns (not explicitly disclosed but thinner lines with smaller spacing is old and known without any short circuiting, than the thicker lines).  

Regarding claim 15, the modified board of Kung further discloses 20a second insulating layer disposed on the first insulating layer and covering the first metal layer; and a second metal layer disposed on the second insulating 25layer, DB1/ 118152618.1 Page 45wherein the second circuit layer comprises a fourth circuit pattern and a fifth circuit pattern, disposed as a pair of circuit patterns, such that side surfaces of the fourth and fifth circuit patterns face each other, and a sixth circuit 5pattern disposed outside of the fourth and fifth circuit patterns, and a line width of the sixth circuit pattern is greater than each line width of the fourth and fifth circuit patterns (not explicitly disclosed but multilayer circuit for increasing the wiring density is old and known in the art). 
Additionally, providing the additional layer of the circuit pattern is merely repeating the first circuit pattern layer. It has been held that mere duplication of essential working parts of a device involves only routing skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and St. Regis Paper Co., vs Bemis Co., 193 USPQ 8 (CA7 1977). 

Regarding claim 16, the modified board of Kung further discloses a via pattern penetrating through the second insulating layer, wherein the third and sixth circuit patterns are connected 15to each other through the via pattern, and the sixth circuit pattern is integrated with the via pattern without a boundary (not disclosed but via penetrating through an insulating layer connecting wiring layer on both the side of the insulation layer is old and known in the art for necessary interconnection, shown by Kung and Shimizu).

Allowable Subject Matter
Claims 1-5, and 23-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-5:
A printed circuit board with the limitation “each of the first and second circuit patterns includes a first side surface, a second side surface opposing the first side surface, and a top surface connected to ends of the first and second side surfaces, when viewed in a cross section direction, the first side surface of the first circuit pattern and the first side surface of the second circuit pattern are disposed to face each other, a height of the first side surface of the first circuit pattern is greater than a height of the second side surface of the first circuit pattern, and a height of the first side surface of the second circuit pattern is greater than a height of the second side surface of the second circuit pattern, the first insulating layer extends between the first circuit pattern and the second circuit pattern, and a height of the third circuit pattern is greater than a height of the each of the first and second circuit patterns” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Regarding claims 23-28:
A printed circuit board with the limitation  “wherein each of the first and second circuit patterns includes a first side surface, a second side surface opposing the first side surface, and a top surface connected to ends of the first and second side surfaces, when viewed in a cross section direction, the first side surface of the first circuit pattern and the first side surface of the second circuit pattern are disposed to face each other, a height of the first side surface of the first circuit pattern is greater than a height of the second side surface of the first circuit pattern, and a height of the first side surface of the second circuit pattern is greater than a height of the second side surface of the second circuit pattern, a height of each of the first and second circuit patterns is different from a height of the first pad pattern” in combination with other claimed limitation of the base claim 23 has not been disclosed by prior art of record taken alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan (US 2016/0113114), figure 1, discloses a printed circuit board with circuit patterns (124a-140a, 122a) formed on the surface of insulating layer (110) with different height.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / June 28, 2022.